                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )
                                                 )                Case No. 13-20113-01-CM
ALLEN E. WHISENANT,                              )
                                                 )
                       Defendant.                )
                                                 )

                                MEMORANDUM AND ORDER

       This matter is before the court on defendant Allen E. Whisenant’s pro se Motion for

Reconsideration (Doc. 48.) The court recently denied a motion by defendant seeking an 18 U.S.C. §

3582(c)(2) reduction in his sentence based on Amendment 782 to the United States Sentencing

Guidelines. In his original motion, defendant claimed that he is entitled to relief under the Supreme

Court’s guidance in Hughes v. United States, 135 S. Ct. 1765 (2018), because he entered a guilty plea

pursuant to Fed. R. Crim. P. 11(c)(1)(C).

       The court dismissed defendant’s motion for lack of jurisdiction because defendant received a

statutory minimum sentence of 120 months. The court held that the statutory minimum did not change,

and ultimately, the guideline range was not considered because the statutory minimum was imposed.

See Koons v. United States, 138 S. Ct. 1783, 1788–89 (2018) (“[W]hen the ranges play no relevant part

in the judge’s determination of the defendant’s ultimate sentence[,] the resulting sentence is not ‘based

on’ a Guidelines range.”).

       Defendant claims that the court ruled without allowing him a reply brief, denying him due

process. Defendant also believes that the court’s decision lacked personalized analysis. Defendant

further argues that the Sentencing Guidelines are the starting point for any sentencing calculation, so

                                                -1-
defendant should be eligible for a sentence reduction. And he maintains that Hughes makes him eligible

for relief.

        Whether to grant or deny a motion for reconsideration is committed to the court’s discretion.

GFF Corp. v. Assoc. Wholesale Grocers, Inc., 130 F.3d 1381, 1386 (10th Cir. 1997); Hancock v. City of

Okla. City, 857 F.2d 1394, 1395 (10th Cir. 1988). In exercising that discretion, courts generally

recognize three major grounds justifying reconsideration: (1) an intervening change in controlling law;

(2) availability of new evidence; and (3) the need to correct clear error or prevent manifest injustice. See

Marx v. Schnuck Mkts., Inc., 869 F. Supp. 895, 897 (D. Kan. 1994) (citations omitted); D. Kan. Rule 7.3

(listing three bases for reconsideration of order); see also Sithon Mar. Co. v. Holiday Mansion, 177

F.R.D. 504, 505 (D. Kan. 1998) (“Appropriate circumstances for a motion to reconsider are where the

court has obviously misapprehended a party’s position on the facts or the law, or the court has

mistakenly decided issues outside of those the parties presented for determination.”); United States v.

D’Armond, 80 F. Supp. 2d 1157, 1243 (D. Kan. 1999) (“This court believes that the standards for

evaluating a motion to reconsider in the civil context are relevant for evaluating a motion to reconsider

in a criminal case.”). “A party’s failure to present its strongest case in the first instance does not entitle

it to a second chance in the form of a motion to reconsider.” Sithon, 177 F.R.D. at 505. A motion to

reconsider is not a proper place to reargue arguments that the court previously rejected. See Servants of

Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

        None of defendant’s arguments meet the standards for reconsideration. While defendant does

not specify a ground for reconsideration, it appears that the best fit for defendant’s arguments is that the

court needs to correct clear error or prevent manifest injustice. But a reply brief is not required. It is an

optional brief. See D. Kan. R. 7.1(c) (providing that a responsive brief must be filed, but that a reply

brief may be filed). The court did provide personalized analysis, tailored to defendant’s case. (See Doc.



                                                  -2-
47, at 1 (considering defendant’s specific sentence).) Defendant’s citation of United States v. Smith, 896

F.3d 466 (D.C. Cir. 2018), as legal authority for requiring more specific analysis of defendant’s

personalized situation is not controlling, as Smith required personalized analysis upon consideration of

the 18 U.S.C. § 3553 factors—factors which the court does not examine here, as defendant was

sentenced to a statutory minimum. See 896 F.3d at 474–75. And defendant’s other arguments are

merely a rehashing of arguments that the court rejected. Defendant was sentenced based on the statutory

mandatory minimum, and he is not entitled to § 3582(c)(2) relief.

       IT IS THEREFORE ORDERED BY THE COURT that defendant Allen Whisenant’s Motion

for Reconsideration (Doc. 48) is denied.

       Dated this 30th day of July, 2019, at Kansas City, Kansas.


                                                     s/ Carlos Murguia___________
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                               -3-
